Citation Nr: 1021083	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-15 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for lateral instability of the right knee.

2.  Entitlement to a disability rating higher than 10 percent 
for degenerative changes, residuals of arthrotomy of the 
right knee.

3.  Entitlement to a disability rating higher than 10 percent 
for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to May 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his right knee and headache 
disorders are more severe than currently evaluated.  

Evidence describing the severity of the three disabilities at 
issue is not current.  The most recent evidence of record (VA 
treatment records from July 2005 to June 2006) is 
approximately four years old.  The most recent VA 
examinations performed to ascertain the severity of the 
Veteran's service connected right knee and headache disorders 
are from July 2005, nearly five years ago.  Given the 
Veteran's contentions and the amount of time since the last 
examinations, new VA examinations are in order.  

Prior to any examination, any outstanding records of 
pertinent treatment should be obtained.

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).

Furthermore regarding the right knee disability, while the 
Board notes that the RO has provided separate evaluations for 
the right knee disability as per VAOPGPREC 9- 98 (providing 
for separate evaluations for arthritis and instability), the 
Board notes that should the evidence reflect compensable loss 
of motion on flexion and extension, the RO should also 
consider the applicability of VAOPGCPREC 9-2004 (providing 
for separate compensable evaluations for limitation of 
flexion and extension under Diagnostic Codes 5260 and 5261).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran 
identify the names, addresses, and dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess any records 
showing treatment the Veteran received for 
service-connected disability of the right 
knee and headaches since 2006.  The 
Veteran should provide all necessary 
written releases for these records.  If 
any of the identified records cannot be 
obtained, the AOJ should notify the 
Veteran of such and describe the efforts 
used in requesting these records.  

2.  Following completion of the above, the 
AOJ should schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and extent of his service-connected 
right knee disability in accordance with 
the latest AMIE worksheet for rating knee 
disorders.  The claims file should be made 
available to the examiner for review of 
the pertinent evidence in conjunction with 
the examination.  Any further indicated 
special studies should be conducted, to 
include X-rays.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, and note: 

(a) whether the Veteran does or does 
not have recurrent subluxation or 
lateral instability of the right knee; 

(b) the presence and extent of 
arthritis of the right knee shown by X-
ray; 

(c) the active and passive range of 
motion of the right knee in degrees.  

The examiner also should comment on the 
functional limitations caused by the 
Veteran's service-connected right knee 
disability.  It is also requested that the 
examiner address the following questions.  
Does the right knee disability cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?  If the 
severity of these manifestations cannot be 
quantified, the examiner should so 
indicate.  The examiner must note at what 
degree in the range of motion that pain is 
elicited as well as the severity of such 
pain.  With respect to subjective 
complaints of pain, the examiner should 
comment on whether the subjective 
complaints are supported by objective 
findings, whether any pain is visibly 
manifested upon palpation and movement of 
the knee, and whether there are any other 
objective manifestations that would 
demonstrate disuse or functional 
impairment of the knee due to pain 
attributable to the service-connected 
disabilities. 

3.  Following completion of #1, the 
Veteran should also be scheduled for an 
appropriate VA examination to obtain a 
medical opinion concerning the severity of 
his migraine headaches in accordance with 
the latest AMIE worksheet for rating 
headache disorders.  All studies deemed 
appropriate should be performed and all 
findings should be set forth in detail.  
The claims file should be made available 
to the examiner for review of the 
pertinent evidence in conjunction with the 
examination.  Taking into account the 
observations made in the examination, 
along with all the medical evidence of 
record, the examiner should respond 
specifically to each of the following 
questions:

(a.) Does the Veteran have prostrating 
attacks that are characteristic of 
migraine? 

(b.) If the Veteran has prostrating 
attacks that are characteristic of 
migraine, what is the frequency of such 
attacks?  (i.e.  does the frequency 
average to about once per month, or 
once every 2 months over the last 
several months or are they less 
frequent?) 

(c)  If such attacks are deemed very 
frequent (more than once per month) and 
completely prostrating and prolonged, 
the VA examiner should indicate whether 
these attacks are productive of severe 
economic inadaptability.  

If the examiner determines that it simply 
is not feasible to respond to any of the 
above questions, then he/she should 
explain why this is not possible.  The 
complete rationale for all opinions 
expressed should be discussed, and 
relevant information from the claims file 
identified.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AOJ should 
re-adjudicate the Veteran's claims.  If 
any benefit sought on appeal remains 
denied, the Veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, to include consideration of 
VAOPGCPREC 9-2004 and 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a Diagnostic Codes 5003, 
5010, 5257, 5260, 5261, 5262 when 
adjudicating the knee claim.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to 
cooperate by reporting for examination, without good cause, 
may have adverse consequences on his claims.  38 C.F.R. § 
3.655 (2009).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



        [Continued on following page.]


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


